905 F.2d 1531
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Olayinka SOBAMOWO, Plaintiff-Appellant,v.William V. O'CONNOR, Special Agent, Federal Bureau ofInvestigation;  Michael F. Heildenberg, Police Detective atthe Washington, D.C. Metropolitan Police Department;  FiveUnknown Federal Bureau of Investigation and Drug EnforcementAdministration Agents;  One Unknown Officer, of the PrinceGeorge's County Police Department in Maryland;  JohnMulvaney, Jr., Special Agent at the Federal Bureau ofInvestigation;  Two Unknown Officers, United States Marshalat Washington, D.C.;  William O'Malley, Jr., AssistantUnited States Attorney, United States District Court,Washington, D.C., Defendants-Appellees.
No. 89-7678.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 9, 1990.Decided May 18, 1990.Rehearing and Rehearing In Banc Denied July 13, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (C/A No. 87-3381-HAR)
Olayinka Sobamowo, appellant pro se.
Roann Nichols, Office of the United States Attorney, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Olayinka Sobamowo appeals from the district court's orders denying relief under 42 U.S.C. Secs. 1983 and 1885, Bivens,* and the Federal Tort Claims Act.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny the motion for appointment of counsel and affirm on the reasoning of the district court.  Sobamowo v. O'Connor, C/A No. 87-3381-HAR (D.Md. Oct. 4, 1988;  June 2, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)